      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 1 of 22




1    Shana E. Scarlett (217895)
     HAGENS BERMAN SOBOL SHAPIRO LLP
2    715 Hearst Avenue, Suite 202
3    Berkeley, California 94710
     Telephone: (510) 725-3000
4    Facsimile: (510) 725-3001
     shanas@hbsslaw.com
5

6    Leonard W. Aragon (pro hac vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
7    11 West Jefferson Street, Suite 1000
8    Phoenix, Arizona 85003
     Telephone: (602) 840-5900
9    Facsimile: (602) 840-3012
     leonard@hbsslaw.com
10

11   Attorneys for Defendant
     Hagens Berman Sobol Shapiro LLP
12

13

14

15                          UNITED STATES DISTRICT COURT

16                        NORTHERN DISTRICT OF CALIFORNIA

17   MCILWAIN, LLC,                         Case No.: 18-cv-03127-CW

18    Plaintiff,
19                                          DEFENDANT’S NOTICE OF MOTION
     v.                                     AND MOTION TO REVOKE
20                                          TIMOTHY MCILWAIN’S PRO HAC
     STEVE W. BERMAN, et al.,               VICE ADMISSION
21

22    Defendants.
                                            Date: September 10, 2019
23                                          Time: 2:30 p.m.
                                            Courtroom: 6, 2nd Floor
24
                                            Judge: Honorable Claudia Wilken
25

26

27

28
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 2 of 22




1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

2           PLEASE TAKE NOTICE that on September 10, 2019, at 2:30 p.m., or as soon

3    thereafter as the matter may be heard in the above-entitled court, located at 1301 Clay

4    Street, Oakland, California, 94612, Defendant Hagens Berman Sobol Shapiro LLP will

5    and hereby does respectfully move this Court, under Civil L.R. 11-3 and 11-4 for an

6    order revoking Timothy McIlwain’s pro hac vice admission. Defendant also seeks

7    attorneys’ fees and costs incurred in filing this motion under 28 U.S.C. § 1927 and the

8    Court’s inherent power to sanction attorney misconduct.

9           Mr. McIlwain was admitted pro hac vice to represent Plaintiff McIlwain LLC. He

10   has not met his duty to comply with the Local Rules of this Court, the Standards of

11   Professional Conduct, or the Alternative Dispute Resolution Local Rules when litigating

12   this case. Mr. McIlwain has consistently and repeatedly made false promises to counsel,

13   refused to respond to discovery, refused to meet and confer regarding discovery

14   disputes, failed to meet agreed upon deadlines, refused to cooperate in discovery, failed

15   to personally attend the court-ordered mediation, and refused to give any plausible

16   reason for his failure to personally attend the mediation. Mr. McIlwain’s failure to meet

17   his pro hac vice duties makes it impossible to efficiently and properly litigate this

18   matter; therefore Defendant Hagens Berman Sobol Shapiro LLP respectfully requests

19   the Court revoke Mr. McIlwain’s pro hac vice admission, and award Defendant the fees

20   and costs incurred in filing this Motion.

21          This Motion is supported by this Memorandum of Points and Authorities and

22   the concurrently filed Declaration of Leonard W. Aragon.

23

24

25

26

27

28

                                                  i
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                         18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 3 of 22




1                                                        TABLE OF CONTENTS

2    MEMORANDUM OF POINTS AND AUTHORITIES ........................................................... 1
3      I.      Introduction ........................................................................................................................ 1
4
       II.        Background...................................................................................................................... 1
5
            A. McIlwain is unprepared for the initial 26(f) meeting, and then fails to meet his
6           promise to provide ESI information. .................................................................................. 2
7           B.    McIlwain refuses to respond to Defendant’s Request for Production until after
8           the fact discovery deadline, and then fails (on multiple occasions) to fulfill his
            promise to supplement his deficient responses. ............................................................... 3
9
               1. McIlwain used relevant, non-privileged, undisclosed documents during the
10             depositions. ......................................................................................................................... 4
11
               2. McIlwain failed to respond to the Request for Production even after Ryan
12             Hart, his former client, waived the attorney-client privilege—ostensibly, the basis
               for his failure to disclose. .................................................................................................. 5
13
            C.   McIlwain refuses to meet and confer in good faith, and when he does meet
14
            and confer he is unprepared and fails to fulfill his own promises. ............................... 6
15
            D.       McIlwain fails to timely respond to discovery........................................................ 7
16
            E. McIlwain lies about his Response to Defendant’s Request for Production. .......... 8
17
            F. McIlwain and his co-counsel fail to attend the ADR session in person and refuse
18
            to provide plausible reasons why they did not personally attend. ............................... 9
19
       III.       Argument ....................................................................................................................... 11
20
            A. Since being admitted pro hac vice, McIlwain failed to meet his duty to follow
21          Civil L.R. 11-4. ...................................................................................................................... 11
22
               1. McIlwain failed to comply with the Standards of Professional Conduct. ........ 12
23
            B.       McIlwain failed to satisfy the ADR Local Rules. .................................................. 14
24
            C.    McIlwain violated Rule 8.1 by falsely stating on his pro hac vice application
25          that he would comply with the Standards of Professional Conduct. .......................... 16
26
       IV.        Conclusion ..................................................................................................................... 17
27

28

                                                                             ii
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                                                                         18-cv-03127-CW
       Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 4 of 22




1                                                    TABLE OF AUTHORITIES

2                                                                                                                                      Page(s)
3    Cases
4
     Chambers v. Nasco, Inc.,
5       501 U.S. 32, 111 S.Ct. 2123 (1991) ........................................................................................12

6    In the Matter of Jeffers,
         3 Cal. State Bar Ct. Rptr. 211, 219 (Review Dept. 1994). ..................................................13
7

8    In re NCAA Student-Athlete Name & Likeness Licensing Litigation,
         No. 09-cv-01967 (N.D. Cal.) ...................................................................................................1
9
     In the Matter of Respondent K,
10       2 Cal. State Bar Ct. Rptr. 335, 353 (Review Dept. 1993). ..................................................13
11
     Rietveld v. Rosebud Storage Partners, L.P.,
12      121 Cal. App. 4th 250, 16 Cal. Rptr. 3d 791 (Cal. Ct. App. 2004) ....................................16

13   Statutes
14   28 U.S.C. § 1927 .............................................................................................................................1
15   California Business & Professional Code § 6106 ....................................................................12
16
     Other Authorities
17
     California Rule of Professional Conduct 3.2 .....................................................................13, 14
18
     California Rule of Professional Conduct 4.1 ...............................................................12, 14, 16
19
     California Rule of Professional Conduct 8.1 .....................................................................16, 17
20

21   California Rule of Professional Conduct 8.4 ...............................................................12, 14, 16

22   Civil Local Rule 6-7 ...............................................................................................9, 10, 11, 14, 15

23   Civil Local Rule 6-10 ...............................................................................................................9, 15
24   Civil Local Rule 7 ........................................................................................................................17
25
     Civil Local Rule 11-4 .......................................................................................................11, 15, 16
26
     Civil Local Rule 37-1 ...................................................................................................................17
27
     Federal Rule of Civil Procedure 26 ................................................................................... passim
28

                                                                          iii
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                                                                      18-cv-03127-CW
          Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 5 of 22




1                      MEMORANDUM OF POINTS AND AUTHORITIES

2    I.       Introduction

3             Attorney Timothy McIlwain (“McIlwain”) was granted the privilege of pro hac

4    vice admission. His admission was conditioned on complying with the California

5    Standards of Professional Conduct and the Local Rules for the Northern District of

6    California. McIlwain also swore under penalty of perjury that he would familiarize

7    himself with the California Standards of Professional Conduct and Local Rules. Despite

8    his promises and duties, McIlwain has consistently and repeatedly failed to meet his

9    obligations by constantly making false statements to opposing counsel, refusing to

10   respond to and supplement discovery, refusing to meet and confer regarding discovery

11   disputes, failing to meet agreed upon deadlines, failing to prepare and submit a

12   mediation statement as required by the ADR Local Rules, and failing to personally

13   attend the court-ordered mediation in this matter, as mandated by the ADR Local

14   Rules. McIlwain’s failure to meet his pro hac vice duties makes it impossible to fairly

15   and efficiently litigate this case. Defendant Hagens Berman Sobol Shapiro LLP

16   (“Hagens Berman” or the “Firm”) respectfully requests the Court revoke McIlwain’s

17   pro hac vice admission under Civil L.R. 11-3 and 11-4, and award attorneys’ fees and

18   costs incurred in filing this Motion under 28 U.S.C. § 1927 and the Court’s inherent

19   power to sanction attorney misconduct.

20   II.      Background

21            Plaintiff McIlwain, LLC filed suit against Hagens Berman Sobol Shapiro LLP

22   (“Hagens Berman” or the “Firm”) for allegedly breaching a contract between the parties

23   to share fees in In re NCAA Student-Athlete Name & Likeness Licensing Litigation, No. 09-

24   cv-01967 (N.D. Cal.). Timothy McIlwain is the sole member of McIlwain, LLC. On

25   January 22, 2019, McIlwain applied for pro hac vice admission. In his application,

26   McIlwain declared under penalty of perjury: “I agree to familiarize myself with, and

27   abide by, the Local Rules of this Court, especially the Standards of Professional Conduct

28   for attorneys and the Alternative Dispute Resolution Local Rules.” Based on his

                                                  1
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                        18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 6 of 22




1    declaration, the Court granted his motion on February 4, 2019, subject to the terms and

2    conditions of Civil L.R. 11-3. Dkt. 74.

3
            A.     McIlwain is unprepared for the initial 26(f) meeting, and then fails to
4                  meet his promise to provide ESI information.

5           Almost immediately after being admitted pro hac vice, McIlwain began ignoring

6    his Rule 26(f) obligations. At the initial Rule 26(f) conference McIlwain was unprepared

7    to substantively discuss information under the Rule. Aragon Dec., ¶ 3. Plaintiff,

8    however, agreed to provide 26(f) information forthwith, including the source and

9    location of electronically stored information. Id. Based on this promise and to avoid a

10   discovery dispute early in the litigation, we included in our Joint Case Management

11   Statement and Proposed Order a statement that: “Plaintiff has also agreed to provide

12   additional information regarding the location of his electronically stored information.”

13   Id. at ¶ 4. On January 16, 2019, Hagens Berman began asking McIlwain for the

14   information he agreed to turn over under the Court’s case management order. Id. at ¶ 6.

15   The Firm then sent 13 follow-up emails (Id. at ¶¶ 7, 9, 11, 15, 16, 18, 19, 22, 23-24, 25, 26,

16   36, and 58), including four emails detailing exactly what was sought under Rule 26(f).

17   Id. at ¶¶ 9, 15, 24, 36. McIlwain never substantively responded to these requests, but his

18   co-counsel twice promised to provide the requested information and the order granting

19   pro hac vice admission states: “Service of papers upon, and communication with local

20   co-counsel designated in the application will constitute notice to the party.” Id. at ¶¶ 8,

21   10; Dkt. 74. McIlwain and his co-counsel never fulfilled the promise to provide

22   information under Rule 26(f). Id. at ¶ 83.

23          The parties met and conferred to discuss Rule 26(f) on three occasions. Id. at ¶¶ 2,

24   27, 83. McIlwain initially agreed to provide the information, but never fulfilled his

25   promise. Id. at ¶ 36. Later, he refused to meet and confer on the subject. Id. at ¶¶ 36, 58-

26   61. At the most recent meet and confer on June 19, 2019, Plaintiff claimed he did not

27   understand what was being requested and appeared not to understand his discovery

28   obligations, despite stipulating to the Court that he would provide ESI information to

                                                    2
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                            18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 7 of 22




1    opposing counsel under Rule 26(f) and multiple emails from the Firm detailing exactly

2    what was being requested. Id. at ¶ 83. Oddly, on July 4, 2019, McIlwain sent a “26(f)

3    template” that appears to be a case management plan. Id. at ¶ 84.

4           B.     McIlwain refuses to respond to Defendant’s Request for Production
                   until after the fact discovery deadline, and then fails (on multiple
5                  occasions) to fulfill his promise to supplement his deficient responses.
6           Realizing that McIlwain was unlikely to substantively respond to Hagens
7    Berman’s requests regarding Rule 26(f), and not wanting to trouble the Court with a
8    discovery dispute, Hagens Berman served a Request for Production on February 1,
9    2019. Id. at ¶ 12. Hagens Berman hoped a substantive response containing ESI would
10   resolve the Rule 26(f) dispute or allow the Firm to obtain the information from other
11   sources. Id. at ¶ 13. On February 21, 2019, McIlwain requested a 30-day extension of
12   time to respond to the Request for Production. Id. at ¶ 21. Hagens Berman denied the
13   request because past dealings with McIlwain suggested that any response McIlwain
14   provided would not be substantive. Id. Predictably, McIlwain did not respond to the
15   Request for Production or otherwise produce responsive documents on the due date. Id.
16   at ¶ 25. Nor did he seek an extension from the Court. Id.
17          On March 5, 2019, Hagens Berman sent a detailed email to McIlwain explaining
18   that he missed the deadline to respond to Defendant’s Request for Production, and
19   requested a meet and confer. Id. McIlwain did not respond. Hagens Berman sent a
20   second request. Id. at ¶ 26. On March 7, 2019, the parties met and conferred, and
21   McIlwain agreed to respond to the Request for Production by March 14, 2019. Id. at ¶
22   27. McIlwain failed to meet the deadline.
23          Immediately after McIlwain missed his own deadline, the Firm sent a follow-up
24   email reminding McIlwain the parties needed to meet and confer regarding his client’s
25   failure to respond to the Firm’s Request for Production. Id. at ¶ 32. The next day
26   McIlwain responded, stating for the first time that the response was delayed because
27   Hagens Berman had not obtained a waiver of the attorney-client privilege from
28   Plaintiff’s former client, Ryan Hart. Id. at ¶ 33. Hagens Berman responded that a claim

                                                 3
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                        18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 8 of 22




1    of privilege claim does not excuse Plaintiff from responding to the Request for

2    Production, and that Ryan Hart was Hagens Berman’s client under this Court’s order in

3    the underlying litigation, which would negate any claim of privilege. Id. The Firm also

4    noted that Plaintiff should still respond to the request, produce non-privileged

5    documents, and produce a privilege log for all privileged documents. Id. at ¶ 35.

6    McIlwain ignored the email and did not produce documents or a privilege log.

7           By March 18, 2019, McIlwain, LLC missed the due date for responding to

8    Defendant’s Request for Production set by the Federal Rules and his own self-granted

9    extension of March 14, 2019. Id. at ¶ 37. Because depositions were scheduled for the

10   week of April 1, Plaintiff had not yet responded to the Firm’s document request, and

11   the Firm was attempting to secure the newly requested waiver of the attorney-client

12   privilege from Plaintiff’s former client, the parties agreed to continue Mr. Hart’s and

13   McIlwain, LLC’s depositions to a date after McIlwain produced documents and

14   Mr. Hart waived the attorney-client privilege. Id. at ¶ 39. The parties, however, went

15   forward with McIlwain’s personal deposition and the 30(b)(6) deposition of Hagens

16   Berman. Id. at ¶¶ 40, 42.

17
                   1. McIlwain used relevant, non-privileged, undisclosed documents
18                    during the depositions.

19          During both depositions McIlwain would selectively pull documents he believed

20   were relevant to the litigation from a hard-copy folder and ask counsel or the deponent

21   to review them. Id. at ¶ 43. The documents were never previously disclosed or bates

22   stamped, and were extraordinarily relevant to the claims and defenses in the case. Id.

23   Counsel for Hagens Berman agreed to accept the documents and reviewed them (to the

24   best of his ability at the deposition), but confirmed he was doing so as a courtesy and

25   not in lieu of a substantive response to the Firm’s document requests. Id. Counsel also

26   demanded that McIlwain’s deposition remain open until Plaintiff fulfilled its

27   obligations to respond to Hagens Berman’s Request for Production. Id. McIlwain agreed

28

                                                 4
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                         18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 9 of 22




1    to leave the deposition open and confirmed that a document production was

2    forthcoming. Id.

3           He then confirmed on at least three occasions that a document production was

4    forthcoming, and counsel for the Firm confirmed in writing the promises made by

5    McIlwain. Id. at ¶¶ 40, 41, 42, 46. McIlwain failed to fulfill his promises. Id. at ¶ 55.

6    Indeed, McIlwain never served the documents he relied on at the deposition before the

7    close of discovery. Id.

8                  2. McIlwain failed to respond to the Request for Production even after
                      Ryan Hart, his former client, waived the attorney-client privilege—
9                     ostensibly, the basis for his failure to disclose.
10          On Tuesday, April 9, 2019, Ryan Hart—McIlwain’s former client in the
11   underlying matter—sent a letter waiving the attorney-client privilege and authorizing
12   McIlwain and McIlwain, LLC to release any and all documents to Defendant Hagens
13   Berman. Id. at ¶ 44. Given the waiver, Hagens Berman gave Plaintiff one more
14   opportunity to respond to the Request for Production, even agreeing to accept a rolling
15   production. Id. at ¶ 45. McIlwain agreed to respond by April 17, 2019, two days after
16   discovery closed. Id. at ¶ 46. McIlwain never fulfilled his promise. Id. at ¶ 50.
17          Nine days after discovery closed, Plaintiff served a response to the Firm’s
18   Request for Production, but no documents were attached. Id. at ¶ 50. Two weeks after
19   discovery closed, Defendant finally received documents from Plaintiff. Id. at ¶ 55. The
20   production was deficient, and the parties met and conferred to address the deficiencies
21   on April 29, 2019. Id. at ¶ 59. McIlwain agreed to supplement his production by May 3,
22   2019. Id. Hagens Berman sent five follow-up communications reminding him to
23   supplement his response. Id. at ¶¶ 60, 64, 80, 81, 82. On June 19, 2019, McIlwain asked
24   Defendant to send his own document production to him (he did not retain a copy) so
25   that he did not send duplicates when he supplemented his production, and agreed to
26   supplement by June 21, 2019. Id. at 82. Defendant agreed and even bates stamped
27   Plaintiff’s previous document production as a courtesy, and sent it to him on June 20,
28

                                                    5
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                             18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 10 of 22




1    2019, to facilitate his supplemental production. Despite this courtesy by opposing

2    counsel, McIlwain did not supplement his production as promised. Id.

3            On July 9, 2019, Hagens Berman received a supplemental production from

4    McIlwain—over two-weeks after McIlwain promised to send the documents. Id. at ¶ 85.

5
            C.     McIlwain refuses to meet and confer in good faith, and when he does
6                  meet and confer he is unprepared and fails to fulfill his own promises.

7           McIlwain refuses to complete the meet and confer process in good faith. For

8    example, on March 7, 2019, the parties agreed to meet and confer regarding Plaintiff’s

9    untimely discovery responses, ESI, and Rule 26(f) issues. Id. ¶ 27. The parties completed

10   the meet and confer regarding the untimely responses, but before the parties could

11   discuss their ESI dispute or Rule 26(f), McIlwain said he had to leave the conference but

12   agreed to “call back” later that day to complete the meet and confer. Id. He did not call

13   back. Id.

14          Hagens Berman contacted McIlwain to complete the conference the next day;

15   Plaintiff again agreed to “call back,” but never called. Id. at ¶ 28. Counsel for Hagens

16   Berman tried to contact McIlwain, but he did not answer and counsel was unable to

17   leave messages because his voicemail was full. Id. ¶ 28. The next day, McIlwain agreed

18   to complete the meet and confer by email, but did not initiate a call. Id. at ¶ 29. Three

19   days later, the Firm sent a follow-up reminding Plaintiff the parties needed to complete

20   the meet and confer process, a prerequisite to filing a discovery dispute under the local

21   rules. Id. at ¶ 30. McIlwain agreed to meet and confer, and asked for dates and times to

22   conduct the meeting. Hagens Berman immediately provided dates and times, but

23   McIlwain never responded. Id. at ¶ 31. On March 17, 2019, undersigned counsel sent a

24   follow-up reminding him the parties need to complete the meet and confer. Id. at ¶ 32.

25   The next day, Mr. McIlwain sent an email addressing several other issues, but ignored

26   the meet and confer request. Id. ¶ 33.

27          When McIlwain is able to meet and confer, he is generally unprepared and

28   unable to commit sufficient time to complete the process. For example, when the parties

                                                  6
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                          18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 11 of 22




1    were finally able to schedule a meet and confer regarding ESI, McIlwain claimed not to

2    know what the Firm was seeking—despite emails detailing exactly what the Firm was

3    seeking. Id. at ¶¶ 9, 15, 24, 36, 57, 83; see also Dkt. 70 (Joint Case Management Statement:

4    “Plaintiff has also agreed to provide additional information regarding the location of his

5    electronically stored information.”). Indeed, it appears McIlwain does not understand

6    and made no attempt to understand his obligations under the Federal Rules or his duty

7    to comply with this Court’s Case Management Order or his own promises regarding

8    ESI. Id.; see also Dkt. 71 (Minute Order and Case Management Order adopting parties’

9    Joint Case Management Statement). And when the parties met and conferred on March

10   7, 2019 and April 29, 2019, respectively, McIlwain was forced to end the call before the

11   parties completed the meet and confer process. Id. ¶¶ 27, 59. He then promised to

12   continue the meet and confer process forthwith, but then refused to do so by ignoring

13   requests to reschedule the meeting or misrepresenting his availability. See, e.g., Id. ¶¶

14   28-36; 60-64.

15          Plaintiff’s inability to meet and confer in good faith occurs even when the meet

16   and confer process is in his own interest. For example, Plaintiff’s First Set of Requests

17   for Production of Documents to Hagens Berman are egregiously overbroad, vague, and

18   ambiguous. Id. at ¶ 56. They seek documents unrelated to this case, and appear to be

19   written to harass and unduly burden the Firm. Id. Hagens Berman requested to meet

20   and confer with McIlwain on at least four occasions to resolve the Firm’s objections (and

21   possibly provide additional documents), but he has refused to meet and confer. Id. ¶¶

22   58, 60, 62, 64.

23          D.         McIlwain fails to timely respond to discovery.

24          In addition to failing to respond to and timely supplement his discovery,

25   McIlwain did not timely respond to Hagens Berman’s Non-Uniform Interrogatories,

26   and his responses are egregiously deficient. Hagens Berman served interrogatories on

27   April 15, 2019. Id. ¶ 48. Plaintiff missed the deadline to respond, and Defendant asked

28   McIlwain to provide an update on the status of his interrogatory responses on May 22,

                                                    7
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                          18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 12 of 22




1    2019. Id. at ¶ 81. McIlwain did not respond to the request. Id. On June 19, 2019, the

2    parties met and conferred regarding the untimely interrogatory responses. Id. at ¶ 82.

3    McIlwain, for the first time, claimed that he did not respond because the requests were

4    untimely, but agreed to provide a response by June 26, 2019. Id. The Firm sent an email

5    on June 19, 2019, confirming McIlwain’s promise. Id. McIlwain failed to meet his own

6    deadline.

7           On July 9, 2019, Defendant received a facially deficient Interrogatory response

8    from McIlwain. Id. at ¶ 85. The Firm tried to set a meet and confer with McIlwain to

9    discuss the deficiencies to no avail. First, he ignored the request to meet and confer, and

10   then he cancelled the agreed upon meet and confer. Id. As of the filing of this Motion,

11   the Firm has been unable to schedule a meet and confer. Id.

12          McIlwain also claims he is withholding documents protected by the attorney-

13   client privilege. Id. ¶ 51. Counsel requested a privilege log on several occasions, but

14   McIlwain refuses to produce one. Id. ¶ 37, 46, 51, 52, 80.

15
            E.     McIlwain lies about his Response to Defendant’s Request for
16                 Production.

17          McIlwain finally served a (deficient) response to the Firm’s Request for

18   Production on April 24, 2019, but did not provide documents. Id. ¶ 50. On April 25,

19   undersigned counsel asked for the documents referenced in his response; McIlwain

20   responded by claiming he sent the documents by FedEx and provided a tracking

21   number. Id. ¶ 53. Counsel entered the tracking number into the FedEx website—it did

22   not work. Id. On April 27, 2019, McIlwain sent a picture of a FedEx packing slip with a

23   handwritten send date of April 25, 2019. Id. ¶ 54. The package arrived on April 29, 2019.

24   The electronic packing slip confirmed that the package was not picked up until the

25   evening of Friday, April 26, 2019—two days after McIlwain claims he sent the package.

26   Id. As such, McIlwain did not send the package when he claimed, and sent documents

27   only after undersigned counsel complained that documents were not attached to the

28   response.

                                                  8
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                         18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 13 of 22




1           F.     McIlwain and his co-counsel fail to attend the ADR session in person
                   and refuse to provide plausible reasons why they did not personally
2                  attend.
3           With the parties’ consent and under the ADR Local Rules, a mediation was
4    scheduled by mediator David Meadows for May 20, 2019, at 10:00 A.M., at the office of
5    Hagens Berman in Berkeley, California. Mr. Meadows asked the parties to sign a
6    confidentiality agreement, and submit mediation statements—listing several topics he
7    wanted us to cover under ADR L.R. 6-7, and to sign a confidentiality agreement. Id. ¶
8    66. The letter confirming the mediation stated: “each party, trial attorney, and insurance
9    representative (if any) should attend, as well as anyone else whose approval will be
10   required.” Id. ADR L.R. 6-10(a) also requires attendance by all named parties and their
11   counsel absent “extraordinary or otherwise unjustifiable hardship.” ADR L.R. 6-10(d).
12          On May 13, 2019, counsel for Defendant sent a signed confidentiality agreement
13   to Mr. Meadows per his request, and served McIlwain with the same agreement. That
14   same day, McIlwain informed Defendant by phone that he would send a signed
15   confidentiality agreement later that day to facilitate the exchange of mediation
16   statements. Id. ¶ 67. He did not fulfill his promise. Id. The next day, McIlwain signed the
17   confidentiality agreement. Id. ¶ 68. Shortly thereafter, counsel for Defendant sent a
18   mediation statement to the mediator and McIlwain that fully complied with Mr.
19   Meadows’ letter and ADR L.R. 6-7. Id. McIlwain, however, did not submit a mediation
20   statement under ADR L.R. 6-7. Id. ¶ 69. Instead, after receiving Hagens Berman’s
21   mediation statement, he sent a letter attaching his summary judgment motion. Id. He
22   did not address the topics in ADR L.R. 6-7 or those set forth by the mediator. Id.
23          On May 20, 2019, counsel for Hagens Berman traveled to Berkeley from Phoenix,
24   Arizona to attend the mediation. When he arrived, he learned that McIlwain had
25   contacted the mediator and informed him that he was not able to attend because his
26   flight was cancelled. Id. ¶ 70. Plaintiff and its counsel, including McIlwain, never
27   informed Hagens Berman that they were not attending the mediation in person. Id. At
28   the mediation, the mediator told the Firm that McIlwain claimed his flight was

                                                  9
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                         18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 14 of 22




1    cancelled late at night on May 19, 2019, and that he was in Denver, Colorado. Id. ¶ 70.

2    The parties attempted to conduct the mediation by phone, but the session ended

3    quickly with no progress or meaningful discussions. Id.

4           Following the mediation, undersigned counsel sent McIlwain and his co-counsel

5    an email reminding them that the ADR rules require the parties and their attorneys to

6    attend the mediation in person. Id. ¶ 71. Counsel then asked them to explain why

7    Plaintiff was unrepresented at the mediation when there was ample time to schedule a

8    flight from Denver to Oakland, San Jose, or San Francisco for a mediation that started at

9    10:00 A.M., and could have been postponed to accommodate the delay. Id. Counsel also

10   asked why Mr. Schein, Plaintiff’s local counsel, was unable to attend, and why Hagens

11   Berman was not notified that no one was going to attend the mediation on Plaintiff’s

12   behalf. Id. McIlwain responded to the request by stating that his “connecting flight on

13   frontier was delayed until almost midnight then canceled.” Id. ¶ 73. He claims he

14   “tried” to book on Southwest Airlines, but all seats that would have gotten him to the

15   mediation on time were sold. Id. He also claimed to have hotel and flight bookings “if

16   you want proof.” Id.

17          Counsel accepted his offer, and asked him to provide any and all information he

18   has showing he was unable to attend the mediation. Id. ¶ 74. Counsel also asked him to

19   explain why he could not fly a non-Southwest airline to one of the three Bay Area

20   airports, and confirmed that counsel was able to find plenty of last-minute flights from

21   Denver to the Bay Area that would have gotten him to the mediation on time. Id.

22   Counsel also asked, again, why Mr. Schein could not attend. Id. McIlwain responded by

23   saying I will “get all the proof you request including the hotel I stayed in Colorado.” Id.

24   ¶ 75. He then refused to explain why Mr. Schein did not appear, only stating that Mr.

25   Schein did not have authority to settle. Id. ¶ 75.

26          On May 26, 2019, McIlwain sent a letter from the airline apologizing for

27   cancelling the flights. Id. ¶ 76. His email stated, “Let me know if you want the San

28   Francisco hotel room and flight back.” On May 28, 2019, counsel sent a detailed email

                                                  10
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                         18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 15 of 22




1    asking McIlwain for his itinerary, and an explanation why he was unable to take a flight

2    from Denver—ostensibly where his flight was cancelled—to San Francisco/San

3    Jose/Oakland to attend the mediation. Id. ¶ 77. Counsel also asked why McIlwain did

4    not inform Hagens Berman that he was not able to attend the mediation in person, and

5    accepted his offer to review the hotel and flight information he said he would provide

6    on May 26, 2019. Id. He did not provide the information he promised or the information

7    requested by counsel. Id.

8           On June 18, 2019, counsel asked McIlwain whether he was going to provide

9    additional information regarding his failure to appear at the mediation, including why

10   local counsel was unable to attend the mediation. Id. ¶ 78. He responded by saying he is

11   an “attorney,” and therefore I should take his statement as true and refused to provide

12   additional information. Id. With his recent supplemental document production it does

13   appear that McIlwain provided some information regarding his stay in Colorado, but

14   he never provided the information showing why he was unable to re-book his flight to

15   attend the mediation in person or why Mr. Schein was unable to attend in person. Id.

16   Nor did he explain why Defendant’s counsel was not informed that McIlwain or Mr.

17   Schein were not going to attend the mediation until after the mediation commenced. Id.

18   III.   Argument
19
            A.     Since being admitted pro hac vice, McIlwain failed to meet his duty to
20                 follow Civil L.R. 11-4.

21          Civil L.R. 11-4 requires attorneys admitted pro hac vice to (1) follow the

22   California Standards of Professional Conduct; (2) follow the Local Rules of this Court;

23   (3) maintain respect due to courts of justice and judicial officers; and (4) practice with

24   the honesty, care, and decorum required for the fair and efficient administration of

25   justice. Civil L.R. 11-4(a)(1)-(4)). McIlwain’s application for pro hac vice stated, under

26   penalty of perjury, that he agreed to familiarize himself with, and abide by, the Local

27   Rules of this Court, “especially the Standards of Professional Conduct for attorneys and

28   the Alternative Dispute Resolution Local Rules.” Dkt. 74. Because McIlwain has failed

                                                  11
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                          18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 16 of 22




1    to meet his obligations under Civil L.R. 11-4, his pro hac vice admission should be

2    revoked. See Chambers v. Nasco, Inc., 501 U.S. 32, 42, 111 S.Ct. 2123, 2132 (1991) (holding

3    federal courts have the power to control admission to its bar and to discipline attorneys

4    who appear before it).

5
                   1. McIlwain failed to comply with the Standards of Professional
6                     Conduct.

7           The California Rules of Professional Conduct prohibit its members from making

8    false statements. See Cal. Rules of Prof. Conduct, Rule 4.1 (prohibiting false statements

9    of material fact or law to a third person when representing a client); Rule 8.4 (defining

10   professional misconduct as engaging “in conduct involving dishonesty, fraud, deceit, or

11   reckless or intentional misrepresentation.”). Attorneys admitted pro hac vice are also

12   bound by CAL. BUS. AND PROF. CODE § 6106, allowing any act involving dishonesty to

13   constitute cause for disbarment or suspension. See also Cal. Rules of Prof. Conduct, Rule

14   8.4, Comment [4] (recognizing that lawyers may be disciplined under § 6106 for acts

15   involving dishonesty whether “intentional, reckless or grossly negligent”).

16          Here, McIlwain made multiple false statements to opposing counsel. The

17   following illustrates the pervasive nature of his improper conduct:

18         Falsely stating in the Joint Case Management Statement (adopted by the Court)

19          that he would provide additional information regarding ESI.

20         Promising to remedy his late response to Defendant’s Request for Production,

21          and then failing to do so before the end of discovery.

22         Promising on five occasions to respond to Defendant’s Request for Production by

23          a specific date and then failing to do so.

24         Promising to supplement his deficient and untimely response to Defendant’s

25          Request for Production by a certain date, and then failing to do so.

26         Agreeing to produce responses to Defendant’s Interrogatories by a certain date,

27          and then failing to do so.

28

                                                  12
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                          18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 17 of 22




1          Agreeing to meet and confer or continue to the meet and confer process, and
2           then failing to fulfill his promise.

3          Falsely stating the date he sent his Response to Defendant’s Request for
4           Production, and then providing false documents to “prove” he sent the materials

5           earlier.

6          Agreeing to provide documentation showing why he was unable to personally
7           attend the mediation, and then not fulfilling his promise.

8           It is axiomatic that McIlwain cannot lie to opposing counsel, especially when his

9    misrepresentations are constant and substantive. See, e.g., In the Matter of Jeffers, 3 Cal.

10   State Bar Ct. Rptr. 211, 219 (Review Dept. 1994) (holding “[A]ttorneys are required to

11   refrain from deceptive acts without qualifications.”) (citations omitted). McIlwain’s

12   intentional misrepresentations clearly violate the California Rules of Professional

13   Conduct. See In the Matter of Respondent K, 2 Cal. State Bar Ct. Rptr. 335, 353 (Review

14   Dept. 1993) (recognizing that dishonest acts by an attorney are grounds for suspension

15   or disbarment). As such, McIlwain’s egregious and pervasive conduct should preclude

16   him from practicing law in this Court.

17          McIlwain’s pattern of deceptive conduct also violates Rule 3.2 because his

18   misrepresentations had no substantial purpose other than delay. See Cal. Rules of Prof.

19   Conduct, Rule 3.2 (prohibiting actions that have no substantial purpose other than to

20   delay). The practical result of McIlwain’s constant misrepresentations is that he

21   unnecessarily delayed and increased the costs of discovery. McIlwain’s failure to meet

22   basic discovery obligations could be excused if they were infrequent. But here,

23   McIlwain has missed almost every deadline, including extensions. There is no

24   justification, and McIlwain has provided none, for constantly missing deadlines,

25   especially those agreed to by McIlwain during the meet and confer process. The only

26   basis for his conduct is delay; as such, McIlwain violated Rule 3.2 and should not be

27   permitted to practice in this Court.

28

                                                   13
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                            18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 18 of 22




1             McIlwain’s failure to meet and confer in good faith has also prevented counsel

2    from efficiently conducting discovery and presenting discovery disputes to the Court, a

3    violation of Rule 8.4(d). See Cal. Rules of Prof. Conduct Rule 8.4(d) (prohibiting conduct

4    that is prejudicial to the administration of justice); see also Civil L.R. 11-4 (requiring

5    attorneys permitted to practice in this Court to: “Practice with the honesty, care, and

6    decorum required for the fair and efficient administration of justice.”).1 Here, McIlwain

7    avoided—and continues to avoid—the meet and confer process. When he does meet

8    and confer, he agrees to resolve or help resolve the issues giving rise to the dispute, but

9    then fails to keep those promises, stringing Defendant’s counsel along just enough to

10   avoid submitting the matter to the Court. See, e.g., Sec. II.C. Likewise, it was improper

11   for McIlwain to use discoverable documents at a deposition while simultaneously

12   refusing to respond to discovery of not just those documents but all other discoverable

13   documents in his possession, custody, and control. McIlwain’s conduct is contrary to

14   the administration of justice, and has prevented a timely and efficient resolution of this

15   case.

16           For these reasons, McIlwain failed to fulfill his duty to comply with the

17   California Rules of Professional Conduct 3.2, 4.1, and 8.4, and therefore his pro hac vice

18   admission should be revoked.

19           B.    McIlwain failed to satisfy the ADR Local Rules.

20           The Court ordered the parties to conduct a mediation by April 9, 2019. Dkt. 71.

21   With the parties’ consent, a mediation was scheduled by mediator David Meadows for

22   May 20, 2019, at 10:00 A.M., at the office of Hagens Berman in Berkeley, California. The

23   ADR Local Rules require the parties to submit written mediation statements before the

24   mediation. ADR L.R. 6-7(a). ADR L.R. 6-7(c) sets forth the content that “must” be

25

26     1 It does not matter that McIlwain is the sole shareholder of Plaintiff McIlwain, LLC,
     and representing his corporation in propria persona. The California Rules of Professional
27
     Conduct apply to attorneys admitted pro hac vice at all times, regardless of their
28   relationship to the client. Id. at comment [1].

                                                   14
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                             18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 19 of 22




1    included in the mediation statement, including a discussion of the substance of the suit,

2    liability issues, and key evidence. The mediator also detailed several additional topics,

3    under ADR L.R. 6-7, he wanted the parties to address to help facilitate the mediation.

4    See Aragon Decl., at ¶ 66.

5           The Firm’s mediation statement fully complied with Mr. Meadows’ letter and

6    ADR L.R. 6-7. McIlwain, however, did not submit a mediation statement under ADR

7    L.R. 6-7. Instead, after receiving Defendant’s statement, he belatedly sent a brief letter

8    attaching his summary judgment motion in lieu of a mediation statement. He did not

9    address the topics in ADR L.R. 6-7 or those set forth by the mediator. Nor did he ask the

10   mediator to be excluded from filing the mediation statement under Rule 6-7(c) or give

11   any reason why he did not comply with the ADR Local Rules or Mr. Meadows’

12   instructions. By not following the ADR Local Rules, McIlwain failed to fulfill his

13   obligations under Rule 11-4(a)(2) to comply the Local Rules of this Court and his own

14   sworn statement that he would comply with the ADR Local Rules.

15          The letter confirming the mediation also stated: “each party, trial attorney, and

16   insurance representative (if any) should attend, as well as anyone else whose approval

17   will be required.” See Aragon Decl., at ¶ 66. ADR L.R. 6-10(a) requires personal

18   attendance by all named parties and their counsel absent “extraordinary or otherwise

19   unjustifiable hardship.” If a party, as here, is a corporation, the party may be

20   represented by a person (other than outside counsel) who has final authority to settle

21   and who is knowledgeable about the facts of the case. ADR L.R. 6-10(a)(1). Each party

22   must also be accompanied at the mediation by the lawyer who will be primarily

23   responsible for handling the trial of the matter. ADR L.R. 6-10(b).

24          Despite these requirements, McIlwain and his co-counsel did not personally

25   attend the mediation, nor did a representative of the corporation attend the mediation.

26   Following the mediation, Hagens Berman sought an explanation as to why McIlwain

27   and his co-counsel, Mr. Schein, were unable to personally attend the mediation when

28   there was ample time to schedule a flight from Denver to Oakland, San Jose, or San

                                                  15
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                            18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 20 of 22




1    Francisco for a mediation that started at 10:00 A.M., and could have been postponed to

2    accommodate the delay. McIlwain refused to answer the question, only stating that his

3    flight to San Francisco was cancelled, and Southwest Airlines was unable to

4    accommodate him. McIlwain then promised to provide additional documentation

5    showing why he was unable to reschedule, but never provided the promised

6    documentation. Nor did he ever explain why Mr. Schein was unable to attend, other

7    than to say that he was not authorized to settle the case.

8           By not attending the mediation in person, or providing sufficient information to

9    show why it was an extraordinary or otherwise unjustifiable hardship to attend in

10   person or have his client’s local counsel attend in person, McIlwain failed to follow the

11   ADR Local Rules—a condition of his pro hac vice admission. And by failing to fulfill his

12   promise to provide documentation to opposing counsel showing why he was unable to

13   reschedule his flight, Mr. McIlwain breached his duty of truthfulness and candor under

14   the Standards of Professional Conduct and the Local Rules. See L.R. 11-4 (requiring

15   attorneys admitted pro hac vice to practice with honesty, care, and decorum required

16   for the fair and efficient administration of justice); Rule 4.1 (prohibiting attorneys from

17   making false statements of material fact); Rule 8.4 (defining professional misconduct as

18   engaging in conduct involving dishonesty). Because McIlwain refuses to meet his pro

19   hac vice duty to abide by the local rules, his pro hac vice admission should be revoked.

20   Cf. Rietveld v. Rosebud Storage Partners, L.P., 121 Cal. App. 4th 250, 255, 16 Cal. Rptr. 3d

21   791, 794 (Cal. Ct. App. 2004) (sanctioning attorney for violating local rules promulgated

22   under state statute).

23          C.     McIlwain violated Rule 8.1 by falsely stating on his pro hac vice
                   application that he would comply with the Standards of Professional
24                 Conduct.
25          California Rule of Professional Conduct 8.1(a) prohibits attorneys from making

26   false statements of fact or law when applying for pro hac admission. See Cal. Rule of

27   Prof. Conduct 8.1 (“An applicant for admission to practice law shall not, in connection

28   with that person’s own application for admission, make a statement of material fact that

                                                   16
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                           18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 21 of 22




1    the lawyer knows to be false, or make such a statement with reckless disregard as to its

2    truth or falsity.”) Here, McIlwain’s application for admission pro hac vice contained the

3    following declaration under penalty of perjury: “I agree to familiarize myself with, and

4    abide by, the Local Rules of this Court, especially the Standards of Professional Conduct

5    for attorneys and the Alternative Dispute Resolution Local Rules.” Dkt. 74. This

6    statement was false.

7           Given his repeated violations of the Rules of Professional Conduct, Local Rules,

8    and ADR rules described above, there is no basis for McIlwain’s statement that he

9    familiarized himself with the relevant rules. But even if he did familiarize himself with

10   the Rules, he did not follow them. In addition to violating the California Rules of

11   Professional Conduct by constantly making false statements to opposing counsel,

12   McIlwain consistently refuses to meet and confer in good faith as required by the Local

13   Rules 37-1 and filed motions that failed to comply with Local Rule 7. See Dkt. 75 (bizarre

14   letter to the Court seeking relief). He also failed to fulfill his obligations under the ADR

15   Local Rules, by not submitting a compliant mediation statement or attending the

16   mediation in person.

17          Because McIlwain submitted a declaration to this Court that is demonstrably

18   false, he violated Rule 8.1(a). McIlwain’s pro hac vice admission should be revoked.

19   IV.    Conclusion

20          McIlwain’s conduct in this case has been egregious. Defendant relied on

21   McIlwain’s false statements throughout the litigation to his detriment, and should no

22   longer be required to do so. McIlwain does not deserve the privilege of pro hac vice

23   admission due to his inability to follow the California Rules of Professional Conduct

24   and the Local Rules of this Court. For these reasons, Hagens Berman respectfully

25   requests the Court revoke the admission and award the Firm fees and costs in bringing

26   this motion.

27

28

                                                  17
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                          18-cv-03127-CW
      Case 4:18-cv-03127-CW Document 93 Filed 07/30/19 Page 22 of 22




1     Dated: July 30, 2019                      Respectfully submitted,
2                                               HAGENS BERMAN SOBOL SHAPIRO LLP
3

4                                               By    /s/ Leonard W. Aragon
                                                 LEONARD W. ARAGON
5                                               Leonard W. Aragon (pro hac vice)
6                                               11 West Jefferson Street, Suite 1000
                                                Phoenix, Arizona 85003
7
                                                Shana E. Scarlett (217895)
8
                                                715 Hearst Avenue, Suite 202
9                                               Berkeley, California 94710

10                                              Attorneys for Defendant
                                                Hagens Berman Sobol Shapiro LLP
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               18
     MOTION TO REVOKE PRO HAC VICE ADMISSION                                      18-cv-03127-CW
